DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) collecting data, training a machine learning algorithm and making predictions. This judicial exception is not integrated into a practical application because the instant invention at most uses the prediction to create a warning but does not apply it to the function of the system. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following explanation.
Step 1:
Looking to independent claims 1 and 8, Claim 1 is a method, which is a process claim, Claim 8 is a computing device which is an apparatus. Both claims 1 and 8 pass step 1 of the analysis and are eligible under Step 1. 
Step 2A – Prong 1:
Looking to Claim 1:
1. An operating method of a computing device operated by at least one processor, the operating method comprising: 

collecting traffic packets; 


extracting particular field data from the traffic packets, transforming the extracted particular field data to a vector with a reduced dimension for each traffic packet, and creating training data with the vector for each traffic packet; 

The extraction and transformation could be performed by a human taking the data from the fields and then creating a training for a different human to make the predictions based on the simplification.
training a traffic prediction model with the training data, the traffic prediction model predicting from an input traffic packet a next input traffic packet and whether the next input traffic packet is abnormal; and

This could be training another individual and then having that individual perform the prediction of whether a next packet is abnormal. 
predicting with the trained traffic prediction model a frequency of abnormal traffic packets to be input, and outputting an abnormal traffic warning by comparing the predicted frequency and a threshold.

This is performing a prediction and then comparing values, the warning could be conveyed by a person.
Looking to Claim 8:
extracting particular field data from a plurality of collected traffic packets, 

transforming the extracted particular field data to a vector with a reduced dimension for each traffic packet, and creating training data with the vector for each traffic packet, 

The extraction and transformation could be performed by a human taking the data from the fields and then creating a training for a different human to make the predictions based on the simplification.
18training a traffic prediction model with the training data, the traffic prediction model predicting from an input traffic packet a next input traffic packet and whether the next input traffic packet is abnormal, 


and receiving a series of new traffic packets in sequence, 5extracting the particular field data from the new traffic packets, transforming the extracted particular field data to a vector and inputting the vector to the traffic prediction model, and predicting a traffic packet to come after the new traffic packet.

This could be training another individual and then having that individual perform the prediction of whether a next packet is abnormal. 
Looking to all of these steps, they are all capable of being performed by a human using the mind and pencil/paper, and therefore are considered a mental process. The above system, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A computing device comprising, a memory, and at least one processor configured to execute instructions of a program loaded in the memory, 20wherein the program includes instructions composed to execute the following operations” nothing in the claim element precludes the step from practically being performed in the mind (or in this case, by the mind using a pen and paper). The broadest reasonable interpretation of the limitations are a manual spreadsheet maintained and operated by a human,  creating training materials, training and interpreting other data and making predictions.  
Examiner submits that the claim fails step 2A – prong one.  
Step 2A – Prong 2:
This judicial exception is not integrated into a practical application. At best, the system generates a warning, however, the system does not use this warning to affect packet data in such a way that causes it to improve the packet flow or the packets being transferred. 
Claim 8 does contain some additional hardware elements:


However, this is the preamble of an apparatus claim, where the claimed invention is integrated on a standard server. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Moving to Step 2B:
The only additional elements of the claim are described below:
A computing device comprising, a memory, and at least one processor configured to execute instructions of a program loaded in the memory, 20wherein the program includes instructions composed to execute the following operations

Looking to the claim, the only elements are a device with a memory, which is a standard computer component. Looking to the Berkheimer Memo it is stated:
A. Formulating Rejections: In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
2. A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
Examiner submits that MPEP § 2106.05(d)(II) lists the case: buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
Looking to the case:
The Court explained that the method claims in Alice invoke "the use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions," id. at 2359; "electronic recordkeeping," id.; and "the use of a computer to obtain data, adjust account balances, and issue automated instructions," id. They "do not, for example, purport to improve the functioning of the computer itself. See [CLS Bank Int'l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed.Cir.2013) (Lourie, J., concurring)] (`There is no specific or limiting recitation of ... 

The claims' invocation of computers adds no inventive concept. The computer functionality is generic—indeed, quite limited: a computer receives a request for a guarantee and transmits an offer of guarantee in return. There is no further detail. That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive. The computers in Alice were receiving and sending information over networks connecting the intermediary to the other institutions involved, and the Court found the claimed role of the computers insufficient. See also CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed.Cir.2011) (use of Internet to verify credit-card transaction does not add enough to abstract idea of verifying the transaction). And it likewise cannot be enough that the transactions being guaranteed are themselves online transactions. At best, that narrowing is an "attempt[] to limit the use" of the abstract guarantee idea "to a particular technological environment," which has long been held insufficient to save a claim in this context. See Alice, 134 S.Ct. at 2358; Mayo, 132 S.Ct. at 1294; Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218; Diehr, 450 U.S. at 191, 101 S.Ct. 1048.

Examiner submits that the same principles apply here. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Examiner submits that none of the dependent claims move it outside of the realm of the abstract idea category as analyzed for the independent claims, and that all claims of the instant application fail step 2B. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tigli (US 2020/0169509), Sivaraman (US2020/0259731), Huang (US 2021/0211458) and Dawson (US 8,339,974).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/              Primary Examiner, Art Unit 2419